                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION


CHRISTOPHER ALEXANDER REILLY,                      §
                                                   §
                   Petitioner,                     §            SA-19-CV-00203-DAE
                                                   §             SA-17-CR-128-DAE
vs.                                                §
                                                   §
UNITED STATES OF AMERICA,                          §
                                                   §
                   Respondent.                     §

                                 ORDER CONTINUING HEARING

        Before the Court is the above-styled cause of action, which is set for an evidentiary

hearing at 10:00 a.m. on April 8, 2020. Due to concerns over the spread of COVID-19, the

Court will continue this hearing until a later date.

        IT IS THEREFORE ORDERED that the evidentiary hearing set for 10:00 a.m. on

April 8, 2020 is CANCELED.

        IT IS FURTHER ORDERED that Christopher Alexander Reilly’s pro se Motion to

Vacate, Set Aside, or Correct Sentence [#67] is set for hearing at 10:00 a.m. on May 12, 2020 in

Courtroom B on the 4th Floor of the John H. Wood, Jr. United States Courthouse, 655 E. Cesar

Chavez Boulevard, San Antonio, Texas, 78206. Petitioner is currently at Bastrop FCI but shall

be brought to the San Antonio area by the United States Marshals Service no later than May 5,

2020.

        IT IS FINALLY ORDERED that the Clerk of Court shall provide a copy of this Order

to Petitioner, Mr. Gordon, the United States Marshals Service, and the Assistant United States

Attorney.




                                                  1
IT IS SO ORDERED.

SIGNED this 13th day of March, 2020.




                                  ELIZABETH S. ("BETSY") CHESTNEY
                                  UNITED STATES MAGISTRATE JUDGE




                                       2
